DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 6-10, filed on 03/22/2021, with respect to the claim 1 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Kim et al. (US # 20090184688) teaches the newly added limitation as presented in the office action below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Kim et al. (US # 20090184688), in view of the European Patent Application Publication by Embrey et al. (EP # 1796243A2).

Regarding Claim 1, Kim teaches in Figure 3, a terminal device (Mobile Terminal 300, [0040]), comprising: 
a battery (335), and a charging interface (320) of the terminal device [0040]; the terminal device being configured to form a charging loop with a power adapter (310) via [0042]; wherein, the terminal device further comprises:
a processor (350, [0041]); and 
a non-transitory computer readable storage medium (Storage medium is not shown in figure) storing a plurality of instructions that [0049], when executed by the processor, cause the terminal device to:
receive an output voltage of the power adapter from the power adapter [0043] via data wires in the charging interface (While the input power is delivered from the charger 310 through VBus pin to the mobile terminal 300, the Controller 350 of the mobile terminal 300 also receives the charging parameter information (see support based on the submitted specification, paragraph 0019, dated 12/16/2018) of the output voltage in the form of high or low signals based on the connected charger 310 to indicate the power supply is a notebook computer/a desktop computer or a Travel Adaptor (TA), [0045-0046]).
compare the output voltage with a voltage threshold [0047]; 
determine overvoltage output and an anomaly occurring on the charging loop when the output voltage is higher than the voltage threshold [0047]; and 
control the charging loop to enter into a protection state in response that the anomaly occurs on the charging loop [0047], and 
Kim fails to teach:
send charging protection indication information to the power adapter to indicate the power adapter to control the charging loop to enter into the protection state in response that the anomaly occurs on the charging loop.

send charging protection indication information to a power adapter (Fig 9, 600, Controller 125 communicating extreme battery temperature to charger controller 155) to indicate the power adapter to control the charging loop to enter into the protection state in response that the anomaly occurs in a battery (controller 125 issuing a suitable control signal to charger controller 155 to turn off charge current, Paragraph 0038, 0066).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Kim as taught by Embrey, to additionally send the over voltage information to the charger, in order to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Embrey as applied to claim 1 above, in further view of the US Patent to Dunstan (US #5600230).

Regarding Claim 4, Kim and Embrey teaches the apparatus of claim 1.
Kim further teaches:
the terminal device comprising further instructions that, when executed by the processor, further cause the terminal device to: 
disconnect the charging loop [0047].

reduce an input voltage from the power adapter to the terminal device; 
Dunstan teaches in Figure 3, reduce an input voltage from a power adapter to a terminal device (Col 7, lines 9-18); 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage of the charger within the apparatus of Kim and Embrey as taught by Dunstan, in order to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Regarding Claim 12, Kim teaches in Figure 3, A method for handling a charging anomaly (overvoltage of battery 335), wherein, the terminal device comprises a charging interface (output connector 320), the charging interface comprises data wires and power wires for charging, the method comprising: [0042, 0048], comprising: 
receiving, by a terminal device (300), an output voltage of a power adapter (310) from the power adapter via the data wires in the charging interface (While the input power is delivered from the charger 310 through VBus pin to the mobile terminal 300, the Controller 350 of the mobile terminal 300 also receives the charging parameter information (see support based on the submitted specification, paragraph 0019, dated 12/16/2018) of the output voltage in the form of high or low signals based on the connected charger 310 to indicate the power supply is a notebook computer/a desktop computer or a Travel Adaptor (TA), [0045-0046]).
[0047]; 
determining, by the terminal device, overvoltage output and an anomaly occurring on the charging loop when the output voltage is higher than the voltage threshold [0047]; and 
controlling, by the terminal device, the charging loop to enter into a protection state in response that the anomaly occurs on the charging loop [0047], 
Kim fails to teach:
sending, by the terminal device, charging protection indication information to the power adapter to indicate the power adapter to control the charging loop to enter into the protection state in response that the anomaly occurs on the charging loop.
Embrey teaches:
sending, by the terminal device, charging protection indication information to a power adapter (Fig 9, 600, Controller 125 communicating extreme battery temperature to charger controller 155) to indicate the power adapter to control the charging loop to enter into the protection state in response that the anomaly occurs in a battery (controller 125 issuing a suitable control signal to charger controller 155 to turn off charge current, Paragraph 0038, 0066).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Kim as taught by Embrey, to additionally send the over voltage information to the charger, in order to regulate charging voltage accurately, thus 

Regarding Claim 15, Kim and Embrey teaches the method of claim 12.
Kim further teaches:
wherein, controlling, by the terminal device, the charging loop to enter into the protection state comprises: 
disconnecting, by the terminal device, the charging loop [0047].
The combination of Kim and Embrey fail to teach:
reducing, by the terminal device, an input voltage from the power adapter to the terminal device;  
reducing, by the terminal device, an input current from the power adapter to the terminal device;  
Dunstan teaches in Figure 3, reduce an input voltage and current from a power adapter to a terminal device (Col 7, lines 9-18); 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage and current of the charger within the apparatus of Tanaka and Embrey as taught by Dunstan, in order to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Embrey as applied to claims 1 and 12 above, in further view of the US Patent Application Publication by Matsumoto (US # 20140181541).

Regarding Claim 7, Kim and Embrey teaches the apparatus of claim 5.
Kim further teaches:
the terminal device comprising further instructions that, when executed by the processor [0051], further cause the terminal device to, receive an output current of the power adapter from the power adapter via the data wires in the charging interface [0055]; the anomaly detection unit is configured to: 
The combination of Kim and Embrey fail to teach:
compare the output current with a current threshold; and 
determine the overcurrent output and the anomaly occurring on the charging loop when the output current is higher than the current threshold.
Matsumoto teaches in Figure 1, a terminal device comprising a method step of:
compare the output current with a current threshold (“…If the electric current supplied from the DC power supply 10 to the charge circuit 20 exceeds a threshold value…”, Paragraph 0031, lines 8-9); and 
determine the overcurrent output and the anomaly occurring on the charging loop when the output current is higher than the current threshold (Figure 1, Overcurrent protection circuit 11, Paragraph 0031, lines 8-13).
It would have been obvious to one of the ordinary skill in the art at the time of the application was filed, to include comparing the power supply voltage with threshold 

Regarding Claim 18, Kim and Embrey teaches the method of claim 16.
Kim further teaches:
receiving, by the terminal device, an output current of the power adapter from the power adapter via the data wires in the charging interface [0055]; 
The combination of Kim and Embrey fail to teach:
comparing, by the terminal device, the output current with a current threshold; and 
determining, by the terminal device, the overcurrent output of the power adapter and the anomaly occurring on the charging loop if the output current overcurrent is higher than the current threshold.
Matsumoto teaches in Figure 1, a terminal device comprising a method step of:
comparing, by a terminal device [“tablet or mobile phone”, 0030], an output current with a current threshold; (“…If the electric current supplied from the DC power supply 10 to the charge circuit 20 exceeds a threshold value…”, Paragraph 0031, lines 8-9); and 
determine an overcurrent output and an anomaly occurring on charging loop when the output current is higher than the current threshold (Figure 1, Overcurrent protection circuit 11, Paragraph 0031, lines 8-13).
It would have been obvious to one of the ordinary skill in the art at the time of the application was filed, to include comparing the power supply voltage with threshold .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Miyamoto et al. (US # 20120038317) teaches a wireless charging system comprising: 
A wireless charging system, including: a primary device that includes a power transmitter adapted to transmit power wirelessly; and a secondary device that includes a power receiver adapted to receive power transmitted wirelessly from the power transmitter, wherein the secondary device also includes a sensor adapted to detect any anomaly in the power transmission path between the power transmitter and receiver (Figure 1, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859